Earl Warren: Number 110, Harold I. Cammer versus United States of America. Mr. Ford.
Charles E. Ford: May it please this Honorable Court. The statute involved in this case is paragraph 401 (2) of Title 18 which provides, “A court of the United States shall have the power to punish by fine or imprisonment at its discretion such contempt of its authority and none other as (2) misbehavior of any of its officers in their official transactions.” I'd like to respectfully submit to the Court in this that there are three questions involved. One, did the petitioner's conduct constitute misbehavior. Two, was petitioner's conduct particularly in writing a letter accompanied by a questionnaire an official transaction within the meaning of the statute I have already referred to. And third, may the petitioner be adjudged in criminal contempt where the trial court sitting both as judge and jury found as a fact that it had doubt that the acts of the petitioner were committed in conscious wrong and where the same court made no finding that the petitioner either intended to or did obstruct justice and where the court below made no finding that a -- the petitioner was guilty beyond a reasonable doubt. On June the 15th, 1954, petitioner was convicted of criminal contempt or misbehavior in an official transaction alleged under the statute. The proceeding was instituted by a petition filed by the -- the United States Attorney in our District Court and an order was issued based upon that petition. Petitioner timely filed a verified answer to the District Attorney's petition and that was accompanied with certain exhibits which appear at some length in the transcript of the record. There was no challenge of any kind made to any of the facts alleged in petitioner's answer nor to the exhibits accompanying it. Thereupon, the case was tried by the District Court on the pleadings alone. The misbehavior, particular misbehavior, that was complained of was that the petitioner, Cammer, sent a letter with an accompanying questionnaire to 13 grand jurors, a majority of the grand jury, all of whom were government employees. And that letter and questionnaire concerned the effect of the loyalty and security programs on their ability to act as grand jurors without bias and impartiality in a case such as the Gold case, which I will identify suddenly. On --
Stanley Reed: When -- when did he send this?
Charles E. Ford: He sent it --
Stanley Reed: I -- I understand it that is after the indictment.
Charles E. Ford: Yes, Your Honor.
Stanley Reed: And before the grand jury was discharged.
Charles E. Ford: Yes, Your honor. The grand jury was still in session at the time. On August of 28th in 1953, the grand jury returned an indictment against one, Ben Gold, and that indictment charged him with having filed a false non-Communist affidavit with the National Relations Board. Petitioner, Cammer, a member of the New York Bar was retained as attorney for Ben Gold. And three days after the indictment was returned, he properly filed his appearance as an attorney for Ben Gold. Thereupon, he proceeded to perform and exercise his duties, his obligations and his privileges as an attorney to his client and as an officer of the court. Upon arraignment, the defendant, Gold, entered a plea of not guilty and Judge Laws, the District Court Judge, allowed 30 days within which to file any pretrial motions by the defendant and his counsel. At this time, petitioner, Cammer, knew that on two previous occasions, the same case against Ben Gold had been presented to two different grand juries in New York and no indictment had been returned. With that knowledge of that factual situation, petitioner immediately after arraignment went to the clerk of the court asked for and received a roster of the grand jurors. His examination of that roster disclosed that the majority of the grand jury, to wit, 13 were government employees. This examination of the roster was preliminary and part of a study which was his obligation to his client to perform in order to determine what if any pretrial motions should be filed on behalf of the defendant, Gold.
Sherman Minton: Is there a practice authorizing the federal courts to challenge grand jurors for bias and prejudice?
Charles E. Ford: I believe so, Your Honor, I believe. And the rule that it governs is I believe Rule 6 of Federal Rules of Criminal Procedure regarding motions, regarding the eligibility of grand jurors and other jurors. And in certain cases, which I think I will cite to, Your Honor, I believe in this particular kind of a case because of the type of issues that would be in the Gold trial. There are -- distinguishes it from many others. Thereupon, petitioner made a thorough and careful study of the law respecting the qualification of government employees in such a case as the Gold case where the issue of Communism must exist. And then after giving a study of the law, he gave a study and sort to find out the means of challenging a situation that he believed to exist in front of the grand jury. That search of the law disclosed that while many attacks had been made by pretrial motions show -- to show the bias of a grand jury, he found it most of them had failed for one reason alone because of the lack of truth of the bias or impartiality in a particular case.
Earl Warren: We'll recess now, Mr. --